USDC SDNY
DOCUMENT

ELECTRONICALLY FILED

DOC #:

Federal Defenders 52 Duan f DATE FILED: 7/9/2021

OF NEW YORK, INC.

 

 

David E. Patton Southern District of New York

Executive Director Jennifer L. Brown
Attorney-in-Charge

July 7, 2021
Hon. Analisa Torres
United States District Judge
Southern District of New York
New York, NY 10007

Re: United States v. Arias Casilla et al., 21-Cr-218
Dear Judge Torres:

I am the attorney representing Leonardo Andujar Mendez and write to respectfully request
a thirty-day adjournment for the upcoming court appearance currently scheduled for July 14, 2021
as I will be out-of-state at a work-related conference. AUSA Ni Qian and co-defense counsel
Murat Erkan have consented to the adjournment. The defense consents to the exclusion of time.
Thank you for your consideration of this request.

Sincerely,

Marisa K. Cabrera, Esq.
Marisa_Cabrera@fd.org
917-890-7612

GRANTED. The conference scheduled for July 14, 2021, is ADJOURNED to September 2, 2021, at 11:00
a.m.

Time until September 2, 2021, is excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7), because the
ends of justice served by excluding such time outweigh the interests of the public and Defendants in a speedy
trial in that this will allow for the Defendant to continue reviewing discovery.

 

SO ORDERED.
Dated: July 9, 2021 ¢
New York, New York ANALISA TORRES

United States District Judge
